Exhibit 10.2

Execution Version

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into as of March 31,
2019 (the “Effective Date”) by and between comScore, Inc., a Delaware
corporation (the “Company”), and Bryan Wiener (“Executive”). The Company and
Executive are each referred to herein individually as a “Party” and collectively
as the “Parties.”

WHEREAS, Executive and the Company are parties to that certain Executive
Employment Agreement effective as of May 30, 2018 (the “Employment Agreement”);

WHEREAS, Executive has voluntarily resigned: (i) as an officer and member of the
board of directors (the “Board”) of the Company, with such resignations
effective as of March 31, 2019; and (ii) from his employment with the Company,
with such resignation effective as of April 1, 2019 (the “Separation Date”);

WHEREAS, subject to the terms of this Agreement, the Parties wish for Executive
to be eligible to receive certain severance payments and other benefits, which
payments and benefits are conditioned upon Executive’s satisfaction of the terms
of this Agreement, including his satisfaction of the terms herein and entry
into, and non-revocation of, this Agreement in the time provided to do so; and

WHEREAS, the Parties wish to resolve any and all claims that Executive has or
may have against the Company or any of the other Released Parties (as defined
below), including any claims that Executive may have arising out of Executive’s
employment or the end of such employment (except that nothing within this
Agreement shall prohibit Executive from seeking enforcement of the terms of this
Agreement).

NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:

1.    Resignation from Employment and Other Positions. The Parties acknowledge
and agree that Executive’s employment with the Company ended due to Executive’s
voluntary resignation such that, as of the Separation Date, Executive did not
have any further employment relationship with the Company or any other Released
Party. The Parties further acknowledge and agree that, as of March 31, 2019 or
such later date required by applicable law or governing documents, Executive
will be deemed to have voluntarily resigned (a) as an officer of the Company and
each of its affiliates (as applicable) and (b) from the Board and the board of
managers, board of directors or similar governing body of each of the Company’s
affiliates and any other corporation, limited liability company, or any other
entity in which the Company or any of its affiliates holds an equity interest or
with respect to which board or similar governing body Executive serves as the
designee or other representative of the Company or any of its affiliates.
Executive agrees to (i) reasonably cooperate with the Company to effectuate the
resignations described in the preceding sentence and (ii) complete any other
actions the Company or its affiliates may reasonably require to effect such
resignation.



--------------------------------------------------------------------------------

2.    Separation Payment and Benefits.

(a)    Provided that Executive: (i) executes this Agreement on the Effective
Date or within 21 days thereafter such that Executive has returned a signed copy
of this Agreement to the Company, care of Carol DiBattiste at 11950 Democracy
Drive, Suite 600, Reston, Virginia 20190 (e-mail: cdibattiste@comscore.com) so
that it is received by the Company no later than the close of business on
April 21, 2019, (and so long as Executive does not exercise his revocation right
pursuant to Section 10); and (ii) Executive honors each of his commitments set
forth herein, then:

(i)    The Company shall provide Executive with a payment in the total amount of
$1,050,000, less applicable taxes and withholdings (the “Severance Payment”),
which Severance Payment will be paid in the following manner: (A) $525,000 as a
one-time lump sum payment in March 2020 when the Company’s 2019 short-term
incentive awards are paid to employees of the Company, but in no event later
than March 15, 2020, and (B) $525,000 in substantially equal bi-weekly
installments in accordance with the Company’s regular payroll practices over the
six-month period following the Separation Date, with the first installment being
paid on the Company’s first pay date that comes on or after the date that
Executive has returned this signed Agreement to the Company and the Release
Revocation Period (as defined below) has expired without revocation by
Executive, and the remaining installments being paid on the Company’s regular
pay dates that follow thereafter; provided, however, that payment of any
remaining installment(s) of the Severance Payment will cease immediately upon
the date that Executive begins providing services through one or more subsequent
employment, director, consulting or other service arrangements or relationships
(other than Executive’s service as a member of the board of directors of
Cars.com Inc. and, if applicable, a member of the board of directors of one
other for-profit entity), where the total compensation (whether cash, equity
that vests, or is capable of vesting, on or before March 31, 2020 or a
combination thereof) that is irrevocably earned by March 31, 2020 and due to
Executive, regardless of when it is paid or settled, for all such services, in
the aggregate, is reasonably anticipated to exceed $2,000,000 (and each such
provision of services shall be promptly reported to the Company by Executive);

(ii)    During the portion, if any, of the period beginning on the Separation
Date and ending September 30, 2020 (the “Reimbursement Period”) that Executive
elects to continue coverage for Executive and Executive’s spouse and eligible
dependents, if any, under the Company’s group health plans pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company will reimburse Executive for the amount Executive pays to effect and
continue such coverage. Executive shall be eligible to receive such
reimbursement payments until the earliest of: (x) the last day of the
Reimbursement Period; (y) the date Executive is no longer eligible to receive
COBRA continuation coverage; and (z) the date on which Executive becomes
eligible to receive coverage under a group health plan sponsored by another
employer (and any such eligibility shall be promptly reported to the Company by
Executive); provided, however, that Executive acknowledges and agrees that the
election of continuation coverage pursuant to COBRA and providing any premiums
due to the Company with respect to such continuation coverage will remain
Executive’s sole responsibility;

 

2



--------------------------------------------------------------------------------

(iii)    The Company will reimburse Executive for his legal expenses in
connection with Executive’s review and negotiation of this Agreement, up to
$50,000, payable within 30 days following Executive’s submission of detailed
invoices to the Company no later than 30 days following the Separation Date in a
form reasonably satisfactory to the Company evidencing the total amount of such
legal expenses and the hourly rates of, and time recorded by, each timekeeper;

(iv)    Executive will receive a bonus pursuant to the Company’s 2019 short-term
incentive program, which bonus shall be calculated by the same method applicable
to other members of the Company’s executive leadership team and shall be based
upon a target award of $65,000, with the actual amount of such bonus based on
the achievement of the performance metrics applicable to employees of the
Company and paid on the earlier of (A) date on which the Company’s 2019
short-term incentive awards are paid to employees of the Company and
(B) March 15, 2020;

(v)    The 24,988 restricted stock units (“RSUs”) originally granted to
Executive on June 5, 2018 will be fully accelerated, subject to settlement on
October 2, 2019 in accordance with the terms of that certain Restricted Stock
Units and Common Stock Award Notice between the Company and Executed dated as of
June 5, 2018 (the “Sign-On Grant Agreement”) and the comScore, Inc. 2018 Equity
and Incentive Compensation Plan (the “Plan”);

(vi)    36,347 of the RSUs originally granted to Executive on September 7, 2018
will be fully accelerated, subject to settlement on October 15, 2019 in
accordance with the terms of that certain Restricted Stock Units Award Agreement
between the Company and Executive dated as of September 7, 2018 (the “LTIP RSU
Agreement”) and the Plan; and

(vii)    36,347 of the performance-based RSUs originally granted to Executive on
September 7, 2018 will remain outstanding, subject to the terms of that certain
Performance Restricted Stock Units Award Agreement between the Company and
Executive dated as of September 7, 2018 (the “LTIP PSU Agreement,” and together
with the Sign-On Grant Agreement and LTIP RSU Agreement, the “Equity
Agreements”), the Plan and the achievement of the applicable performance goals
set forth in the LTIP PSU Agreement; provided, however, such performance-based
RSUs will be accelerated as to the target amount upon a Change in Control (as
defined in the Plan); provided, further, however, that to the extent the Company
is required to withhold any applicable taxes upon the vesting or settlement, if
any, of such performance-based RSUs, Executive shall satisfy such withholding
requirement by either, as determined in Executive’s sole discretion,
(A) tendering cash or a check to the Company for the amount of such withholding
or (B) engaging in a “sell to cover” transaction through a bank or broker and
remitting the cash proceeds from such transaction to the Company.

(b)    Notwithstanding anything in this Agreement to the contrary, Executive
acknowledges and agrees that this Agreement and any payments and benefits
described herein are subject to the terms and conditions of the Company’s
Clawback Policy, as in effect from time to time, and that applicable sections of
this Agreement and any related documents shall be deemed superseded by and
subject to the terms and conditions of the Company’s Clawback Policy from and
after the effective date thereof.

 

3



--------------------------------------------------------------------------------

3.    Existing Equity Arrangements. As of the Effective Date, as set forth on
Exhibit A, Executive is eligible for settlement of 36,347 restricted stock units
and 24,989 shares of the Company’s common stock (collectively, the “Deferred
Equity”). Settlement of the Deferred Equity will continue to be governed by the
terms of the Plan and the LTIP RSU Agreement and Sign-On Grant Agreement, as
applicable; provided, that the 24,989 shares of the Company’s common stock will
be settled on October 11, 2019 and the 36,347 restricted stock units will be
settled on October 4, 2019. For the avoidance of doubt, effective as of the
Separation Date, Executive forfeited the portions of the equity incentive awards
set forth on Exhibit B.

4.    Satisfaction of Severance Obligations; Receipt of Leaves, Bonuses, and
Other Compensation. In entering into this Agreement, Executive expressly
acknowledges and agrees that, with the exception of any base salary earned by
him in the pay period that immediately preceded the Separation Date (if such
base salary has not been paid as of the time that Executive executes this
Agreement) and any sums to which he may be entitled following the date that he
signs this Agreement pursuant to Sections 2 and 3, he has been paid in full all
bonuses, been provided all benefits, and otherwise received all wages,
compensation, and other sums that he has been owed by the Company and each other
Released Party. Executive further acknowledges and agrees that he has received
or has waived all leaves (paid and unpaid) that he has been entitled to receive
from each Released Party. Notwithstanding any provision of the Employment
Agreement or any other agreement with any Released Party, Executive acknowledges
and agrees that Executive shall not have any right to receive any of the
following not expressly set forth in this Agreement: (i) severance pay or
benefits, or (ii) new grants of additional equity awards, including any
long-term incentive grant for 2019 pursuant to Section 4(d) of the Employment
Agreement.

5.    Release of Liability for Claims.

(a)    For good and valuable consideration, including the Company’s agreement to
make Executive eligible for the consideration set forth in Section 2 (and any
part thereof), Executive hereby forever releases, discharges and acquits the
Company, its present and former subsidiaries and other affiliates, and each of
the foregoing entities’ respective past, present and future subsidiaries,
affiliates, stockholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its affiliates and
all fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Released Parties”), from liability
for, and Executive hereby waives, any and all claims, damages, or causes of
action of any kind related to Executive’s employment with any Released Party,
the termination of such employment, ownership of the Company, and any other acts
or omissions related to any matter on or prior to the time that Executive
executes this Agreement, whether arising under federal or state laws or the laws
of any other jurisdiction, including (i) any alleged violation through such date
of: (A) any federal, state or local anti-discrimination or anti-retaliation law,
including the Age Discrimination in Employment Act of 1967 (including as amended
by the Older Workers Benefit Protection Act), Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of
the United States Code, and the Americans with Disabilities Act of 1990; (B)

 

4



--------------------------------------------------------------------------------

the Employee Retirement Income Security Act of 1974 (“ERISA”); (C) the
Immigration Reform Control Act; (D) the National Labor Relations Act; (E) the
Occupational Safety and Health Act; (F) the Family and Medical Leave Act of
1993; (G) any federal, state or local wage and hour law; (H) the Securities Act
of 1933; (I) the Securities Exchange Act of 1934; (J) the Investment Advisers
Act of 1940; (K) the Investment Company Act of 1940; (L) the Private Securities
Litigation Reform Act of 1995; (M) the Sarbanes-Oxley Act of 2002; (N) the Wall
Street Reform and Consumer Protection Act of 2010; (O) any applicable state
employment and securities laws; (P) any other local, state or federal law,
regulation, ordinance or orders which may have afforded any legal or equitable
causes of action of any nature; or (Q) any public policy, contract, tort, or
common law claim or claim for defamation, emotional distress, fraud or
misrepresentation of any kind; (ii) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in, or with respect to, a Released
Claim; (iii) any and all rights, benefits, or claims Executive may have under
any employment contract (including the Employment Agreement), incentive or
compensation plan or agreement or under any other benefit plan, program or
practice; and (iv) any claim for compensation, damages or benefits of any kind
not expressly set forth in this Agreement (collectively, the “Released Claims”).
This Agreement is not intended to indicate that any such claims exist or that,
if they do exist, they are meritorious. Rather, Executive is simply agreeing
that, in exchange for any consideration received by Executive hereunder, any and
all potential claims of this nature that Executive may have against any of the
Released Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO
THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT,
INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.

(b)    In no event shall the Released Claims include (i) any claim that arises
after Executive signs this Agreement, (ii) any claim that arises under this
Agreement, (iii) any claim to vested benefits under an employee benefit plan
that is subject to ERISA, (iv) any claim to rights Executive may have for
indemnification, including a claim under that certain Indemnification Agreement
by and between the Company and Executive dated October 3, 2017 (the
“Indemnification Agreement”), or (v) any claim for coverage under the Company’s
director and officer liability insurance policy. Further notwithstanding this
release of liability, nothing in this Agreement prevents Executive from filing
any non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”), Securities
and Exchange Commission (“SEC”) or other governmental agency (collectively,
“Governmental Agencies”) or participating in any investigation or proceeding
conducted by the EEOC, SEC or other Governmental Agency or cooperating with such
an agency or providing documents or other information to a Governmental Agency;
however, Executive understands and agrees that, to the extent permitted by law,
Executive is waiving any and all rights to recover from the Released Parties any
monetary or personal relief from a Released Party as a result of a Governmental
Agency proceeding or subsequent legal actions. Notwithstanding the foregoing,
nothing in this Agreement limits Executive’s right to receive an award for
information provided to a Governmental Agency.

(c)     Executive represents and warrants that Executive has not engaged in any
breach by Executive of fiduciary duty, breach of any duty of loyalty or
disclosure, fraudulent activity, tortious activity or criminal activity, in each
case: (i) towards or with respect to the Company or any other Released Party; or
(ii) with respect to any action or omission undertaken (or that was

 

5



--------------------------------------------------------------------------------

failed to be undertaken) in the course of his employment or engagement with any
Released Party. In reliance upon, and conditioned upon, Executive’s
representations and covenants contained in this Agreement (including the
representation and warranty in the previous sentence), as further consideration
for this Agreement, the Company, on its own behalf and on behalf of any person
or entity purporting to act on its behalf, including members of the Board,
hereby releases and forever discharges Executive from any and all claims, known
or unknown, that could be asserted against Executive and that pertain to or
arise from Executive’s employment or other relationship with the Company or its
subsidiaries, including Executive’s service as a member of the
Board. Notwithstanding the foregoing, the Company is not waiving or releasing
Executive from: (A) any claims, in law or equity, arising from or relating to
any act, action, or omission by Executive involving or alleging fraudulent or
bad faith conduct by Executive, (B) the Company’s or any other Released Party’s
future ability to sue or take other action to enforce this Agreement, or (C) any
claim where such a release would cause the loss of insurance coverage or
indemnity protection otherwise potentially available to cover the loss.

6.    Representation About Claims; Continuation of Director and Officer
Liability Insurance Coverage. Executive represents and warrants that as of the
date on which Executive signs this Agreement, Executive has not filed any
claims, complaints, charges, or lawsuits against any of the Released Parties
with any Governmental Agency or with any state or federal court or arbitrator
for or with respect to a matter, claim, or incident that occurred or arose out
of one or more occurrences that took place on or prior to the time at which
Executive signs this Agreement. Executive further represents and warrants that
Executive has made no assignment, sale, delivery, transfer or conveyance of any
rights Executive has asserted or may have against any of the Released Parties
with respect to any Released Claim. The Company represents and warrants that as
of the date on which the Company signs this Agreement, the Company is not aware
of (i) any fraudulent or criminal activity by Executive, (ii) any legal or
administrative charges or lawsuits making allegations against Executive, or
(iii) any other matter of a legal or investigative nature that would subject
Executive’s payments or benefits herein to the Company’s Clawback Policy. From
the Separation Date and for six years thereafter, the Company agrees to make
available to Executive coverage under its director and officer liability
insurance policy(ies) that is at least as favorable to Executive as the coverage
available to its then-current officers and directors.

7.    Cooperation. From the Separation Date and for six months thereafter,
Executive agrees to fully cooperate with, and provide any assistance reasonably
requested by the Company or the Board with respect to transitioning his duties,
responsibilities and knowledge regarding the business and operations of the
Company and its affiliates. Such cooperation and assistance shall include
Executive providing information and assistance to such individual(s) as the
Company designates from time to time, to the extent such cooperation does not
materially and unreasonably interfere with Executive’s employment or other
professional obligations following the Separation Date. The consideration
provided herein is intended to fully compensate Executive for all services he
may be asked to provide under this Section 7 and Executive shall not seek, nor
be entitled to, any additional compensation for his post-employment cooperation
rendered pursuant to this Section 7. The Company shall reimburse Executive for
his reasonable, pre-approved out-of-pocket expenses actually incurred in the
performance of Executive’s obligations under this Section 7 so long as Executive
timely submits all documentation for such expenses, as required by Company
policy in effect from time to time. Any such reimbursement of expenses shall be
made by the Company upon or as soon as practicable following receipt of such
documentation.

 

6



--------------------------------------------------------------------------------

8.    Non-Defamation. Executive agrees that Executive shall not, directly or
indirectly, make or ratify any defamatory comments or remarks (in writing or
orally), about the Company or any other Released Party or their respective
products or services. The Company shall not, and shall direct its current
officers and directors to not, directly or indirectly, make or ratify any
defamatory comments or remarks (in writing or orally), about Executive. For the
avoidance of doubt, it shall not be a violation of the terms of this Section 8
for any person to make truthful statements when required by court order or as
otherwise required by law, including to applicable Governmental Agencies.

9.    Public Announcement. As required by applicable law, the Company shall file
a Form 8-K disclosing Executive’s resignation as an officer and director of the
Company (the “Form 8-K”). As reflected in Executive’s letter of resignation
attached to this Agreement as Exhibit C, which shall be filed as an exhibit to
the Form 8-K pursuant to Item 5.02(a)(2), the Form 8-K shall include the
disclosure required pursuant to Item 5.02(a)(1) of Form 8-K, including
disclosure that although Executive and the Board are generally aligned on the
Company’s strategy, Executive is resigning because of a disagreement with the
Company regarding the Company’s execution of the strategy. Executive
acknowledges that the Company has afforded him the opportunity to review the
disclosure set forth in the Form 8-K regarding Executive’s resignation because
of a disagreement with the Company on any matter relating to the Company’s
operations, policies or practices, and that the Company has given Executive the
opportunity pursuant to Item 5.02(a)(3)(ii) of Form 8-K to furnish the Company
as promptly as possible with a letter addressed to the Company stating whether
Executive agrees with the statements with respect to the reason for his
resignation set forth in the Form 8-K. Executive agrees that such disclosure set
forth in the Form 8-K is accurate and complete and that such acknowledgement is
in lieu of furnishing the Company with any such letter.

10.    Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Executive may revoke the delivery (and therefore the effectiveness)
of this Agreement within the seven-day period beginning on the date Executive
executes this Agreement (such seven day period being referred to herein as the
“Release Revocation Period”). To be effective, such revocation must be in
writing signed by Executive and must be received by the Company, care of Carol
DiBattiste at 11950 Democracy Drive, Suite 600, Reston, Virginia 20190 (e-mail:
cdibattiste@comscore.com) so that it is received by Carol DiBattiste before
11:59 p.m. EST, on the last day of the Release Revocation Period. If an
effective revocation is delivered in the foregoing manner and timeframe, then no
consideration shall be provided to Executive pursuant to Section 2 and the
release of claims set forth herein shall be of no force or effect, and all
remaining provisions of this Agreement shall remain in full force and effect.

11.    Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:

(a)    Executive has carefully read this Agreement and has had sufficient time
(and at least 21 days) to consider it;

(b)    Executive is receiving, pursuant to this Agreement, consideration in
addition to anything of value to which Executive is already entitled;

 

7



--------------------------------------------------------------------------------

(c)    Executive has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Executive’s choice and Executive has had an
adequate opportunity to do so prior to executing this Agreement;

(d)    Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
contained herein; and Executive is signing this Agreement knowingly, voluntarily
and of Executive’s own free will, and Executive understands and agrees to each
of the terms of this Agreement; and

(e)    No Released Party has provided any tax or legal advice regarding this
Agreement and Executive has had an adequate opportunity to receive sufficient
tax and legal advice from advisors of Executive’s own choosing such that
Executive enters into this Agreement with full understanding of the tax and
legal implications thereof.

12.    Return of Property. Executive represents and warrants that Executive has
returned to the Company all property belonging to the Company or any other
Released Party, including all documents, computer files and other electronically
stored information, client materials and other materials provided to Executive
by the Company or any other Released Party in the course of his employment, and
Executive further represents and warrants that Executive has not maintained a
copy of any such materials in any form.

13.    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Delaware without
reference to the principles of conflicts of law thereof.

14.    Dispute Resolution. Any dispute arising out of or relating to this
Agreement shall be subject to the arbitration and dispute resolution provisions
set forth in Section 11 of the NDA. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY OR A COURT TRIAL IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

15.    Counterparts. This Agreement may be executed in one or more counterparts
(including electronic counterparts), each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.

16.    Amendment; Entire Agreement. Subject to Section 18 below, this Agreement
may not be changed orally but only by an agreement in writing agreed to and
signed by the Party to be charged. This Agreement, the Indemnification
Agreement, the NDA and the Equity Agreements (as modified by Sections 2(a)(v),
2(a)(vi), 2(a)(vii) and 3) constitute the entire agreement of the Parties with
regard to the subject matter hereof and supersede all prior and contemporaneous
agreements and understandings, oral or written, between Executive and any
Released Party with regard to the subject matter hereof. For the avoidance of
doubt, Executive acknowledges and agrees that the Company’s provision of the
consideration set forth in Section 2 above will fully and finally satisfy any
and all rights that Executive ever could have pursuant to the Employment
Agreement, and he shall not be entitled to any payments pursuant to the
Employment Agreement in addition to the payments described in Section 2 above.

 

8



--------------------------------------------------------------------------------

17.    Third-Party Beneficiaries. Executive expressly acknowledges and agrees
that each Released Party that is not a signatory to this Agreement shall be a
third-party beneficiary of Executive’s releases, representations, and covenants
herein and shall be entitled to enforce such releases, representations, and
covenants as if a party hereto.

18.    Severability and Modification. Any term or provision of this Agreement
(or parts thereof) that renders such term or provision (or part thereof) or any
other term or provision (or part thereof) of this Agreement invalid or
unenforceable in any respect shall be severable and shall be modified or severed
to the extent necessary to avoid rendering such term or provision (or part
thereof) invalid or unenforceable, and such severance or modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.

19.    Withholding of Taxes and Other Deductions. The Company may withhold from
any payments made pursuant to this Agreement all federal, state, local, and
other taxes and withholdings as may be required by any law or governmental
regulation or ruling.

20.    Continued Effectiveness of Restrictive Covenants.

(a)    Executive entered into that certain At-Will Employment, Confidential
Information, Invention Assignment, and Arbitration Agreement, dated April 20,
2018 and subject to a side letter dated April 20, 2018 (the “NDA”). Executive
acknowledges and agrees that he is subject to continuing obligations pursuant to
the NDA (the “Restrictive Covenants”), including obligations with respect to
non-disclosure, non-competition, and non-solicitation. Executive expressly
recognizes the enforceability and continuing effectiveness of those covenants
within the NDA, and promises to abide by such covenants following the Separation
Date; provided, however, that the Restricted Period (as defined in the NDA)
shall be reduced such that the Restricted Period (as defined in the NDA) shall
expire on the date that is 12 months after the Separation Date.

(b)    Notwithstanding the foregoing, nothing in this Agreement or the
Restrictive Covenants shall prohibit or restrict the Executive from lawfully
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise assisting in
an investigation by, any Governmental Agency (including the Securities and
Exchange Commission) regarding a possible violation of any law; (ii) responding
to any inquiry or legal process directed to Executive from any Governmental
Agency; (iii) testifying, participating or otherwise assisting in an action or
proceeding by any Governmental Agency relating to a possible violation of law;
or (iv) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Nothing in this Agreement or the Restrictive
Covenants requires Executive to obtain prior authorization from the Company
before engaging in any conduct described in the previous sentence, or to notify
the Company or any other Released Party that Executive has engaged in any such
conduct. Further, pursuant to the federal Defend Trade Secrets Act of 2016,
Executive shall not be held criminally or civilly liable under any federal or
state trade secret Law for the disclosure of a trade secret that: (x) is made
(A) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (B) solely for the purpose of
reporting or investigating a suspected violation of law; (y) is made to
Executive’s attorney in relation to a lawsuit for retaliation against Executive
for reporting a suspected violation of law; or (z) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nothing in this Agreement or the Restrictive

 

9



--------------------------------------------------------------------------------

Covenants requires Executive to obtain prior authorization from the Company
before engaging in any conduct described in the previous sentence, or to notify
the Company or any other Release Party that Executive has engaged in any such
conduct.

21.    Section 409A.

(a)    For purposes of Section 409A of the Internal Revenue Code of 1986
“Section 409A”), each installment payment provided under this Agreement shall be
treated as a separate payment. To the extent that any right to reimbursement of
expenses or payment of any benefit in-kind under this Agreement constitutes
nonqualified deferred compensation (within the meaning of Section 409A), (i) any
such expense reimbursement shall be made by the Company no later than the last
day of Executive’s taxable year following the taxable year in which such expense
was incurred by Executive, (ii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and
(iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the
Internal Revenue Code of 1986 solely because such expenses are subject to a
limit related to the period in which the arrangement is in effect.
Notwithstanding the foregoing, the Company makes no representations that the
payments provided under this Agreement comply with or are exempt from the
requirements of Section 409A and in no event shall the Company or any other
Released Party be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Executive on account of
non-compliance with Section 409A.

(b)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Executive’s receipt of such payment or benefit is
not delayed until the earlier of (i) the date of Executive’s death or (ii) the
date that is six months after the Separation Date (such date, the “Section 409A
Payment Date”), then such payment or benefit shall not be provided to Executive
(or Executive’s estate, if applicable) until the Section 409A Payment Date (or
such later date as permitted under Section 409A). Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement are exempt from, or compliant with, Section 409A and in no
event shall any Released Party be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

22.    Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. All references herein to a statute, agreement, instrument
or other document shall be deemed to refer to such statute, agreement,
instrument or other document as amended, supplemented, modified and restated
from time to time. The word “or” as used herein is not exclusive and is deemed
to have the meaning “and/or.” The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement and not
to any particular provision hereof. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting

 

10



--------------------------------------------------------------------------------

language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter. Neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party hereto, whether under any rule of construction or otherwise.
On the contrary, this Agreement has been reviewed by each of the Parties hereto
and shall be construed and interpreted according to the ordinary meaning of the
words used so as to fairly accomplish the purposes and intentions of the
Parties.

23.    Notices. All notices and other communications under this Agreement must
be in writing and must be given by personal delivery, email transmission, or
certified or registered mail with return receipt requested, when sent to the
respective persons below:

 

    If to the Company:

   comScore, Inc.    Attention: General Counsel    11950 Democracy Drive, Suite
600    Reston, Virginia 20190    E-mail: cdibattiste@comscore.com

    If to Executive:

   Bryan Wiener    <Personal Information Redacted>

    With a copy to:

   Robert G. Lian Jr.    Akin Gump Strauss Hauer & Feld, LLP    1333 New
Hampshire Avenue, N.W.    Washington, DC 20036-1564

Any Party may change such Party’s address for notice by notice duly given
pursuant to this Section 23.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth beneath their names below, effective for all purposes as provided above.

 

BRYAN WIENER

/s/ Bryan Wiener

Date:  

March 31, 2019

COMSCORE, INC. By:  

/s/ Carol DiBattiste

  Carol DiBattiste   General Counsel & Chief Compliance, Privacy and People
Officer Date:  

March 31, 2019

SIGNATURE PAGE TO

SEPARATION AGREEMENT

 



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY AWARDS ELIGIBLE FOR SETTLEMENT UNDER SECTION 3

 

Date of Grant

  

Number of

RSUs/Shares

  

Award Type

June 5, 2018

   24,989    Deferred Common Shares

September 7, 2018

   36,347    Restricted Stock Units

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

FORFEITED EQUITY AWARDS

 

Date of Grant

  

Number of

RSUs Forfeited

  

Award Type

June 5, 2018

   68,151    Performance Restricted Stock Units

September 7, 2018

   36,348    Performance Restricted Stock Units

September 7, 2018

   36,348    Restricted Stock Units

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

EXECUTIVE’S LETTER OF RESIGNATION

[Attached]

 

EXHIBIT C



--------------------------------------------------------------------------------

March 31, 2019

comScore, Inc.

11950 Democracy Drive

Reston, Virginia 20190

Attention: Board of Directors

Gentlemen:

Effective immediately, I hereby resign as Chief Executive Officer and a member
of the Board of Directors (the “Board”) of comScore, Inc. (the “Company”), and
as an officer, director and manager of all subsidiaries and affiliates of the
Company. Effective April 1, 2019, I hereby resign as an employee.

Although the Board and I are generally aligned on the Company’s strategy, I
disagree with the Company regarding the execution of the strategy.

/s/ Bryan Wiener

Bryan Wiener